10. ACP-EU Joint Parliamentary Assembly (vote)
- Cornillet report
- Before the vote on paragraph 9:
rapporteur. - (FR) Mr President, our fellow Member, Mrs Morgantini, has also tabled an oral amendment and I suggest combining the two. It would, therefore, be a matter of accepting Mrs Morgantini's oral amendment and completing it with the following part sentence: 'and to call upon the international community to ensure the actual implementation of this multinational force'. The two amendments would complete each other to make just one only.
(IT) Mr President, I would like to say that I am willing to accept Mr Cornillet's proposal.
(The oral amendments were accepted)